Citation Nr: 1027559	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury, diagnosed as recurrent left shoulder 
dislocations, status post arthroscopic surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk





INTRODUCTION

The Veteran had active military service from July 1976 to October 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2006 rating decision in which the RO denied service 
connection for residuals of a left shoulder injury.  The Veteran 
filed a notice of disagreement (NOD) in April 2006, and the RO 
issued a statement of the case (SOC) in May 2006.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2006.

For the reasons expressed below, the matter on appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Pertinent to the service connection claim, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. §§  1111, 1137 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).

In the Veteran's service treatment record includes the July 1976 
report noted no abnormalities with regards to the left shoulder.  
In addition, in a July 1976 report of medical history, the 
Veteran did not indicate that he had a history of shoulder 
issues.  The Veteran's shoulder problem was first recorded in 
February 1979, when it was noted that the Veteran had been 
experiencing pains in his left shoulder since he had incurred a 
high school football injury.  It was also noted that the 
Veteran's range of motion was good, and the diagnosis was 
possible bursitis.  The next record regarding the Veteran's 
shoulder, dated in August 1979, noted a dislocated shoulder.  A 
subsequent note in August 1979 indicated that the Veteran was 
told keep his shoulder immobile for 4 weeks.  In September 1979, 
it was noted that the shoulder had full range of motion, no 
deformity, and was slightly tender.  A DC sling and continued 
profile was ordered.

Later that month, the report of a September 1979 medical 
examination reflects no abnormalities regarding the Veteran's 
upper extremities.  In an October 1980 statement, the Veteran 
elected to not undergo a separation examination.

In a July 2004 VA treatment note, it was noted that the Veteran 
had dislocated his left shoulder on the bottom of a swimming pool 
while in service, and the Veteran thought he had experienced over 
100 dislocations since then.

In a February 2006 VA joints examination, it was noted that the 
Veteran had a history of left shoulder dislocation, and had 
undergone an arthrotomy of the left shoulder in 2004.  It was 
further noted that the Veteran had injured his shoulder while in 
high school, and then had dislocated it in 1978 while in service.  
The Veteran complained of pain in his left shoulder on the level 
of 8 out of 10, and said that it bothered him each and every day.  
No complaints of stiffness, swelling, heat, redness, or 
instability were noted, although the Veteran did report episodes 
of dislocation since high school.  The Veteran reported treating 
the pain with Aleve, from which he said he got a good response, 
and noted that the condition affected his occupation as a 
construction worker.  It was also noted that the Veteran reported 
increased pain in his left shoulder when he had to lift heavy 
objects, and when he raised his shoulder over his head.  

On examination, the examiner reported that there was objective 
evidence of pain with range of motion of the left shoulder, 
including grimacing.  The examiner also noted that there was no 
effusion, weakness, instability, tenderness, redness, heat, 
abnormal movement or guarding of movement.  The Veteran was 
diagnosed with status post arthrotomy of the left shoulder for 
recurrent dislocation of the left shoulder, and the examiner 
opined that the Veteran's current disability was merely a 
progression of the preexisiting disability that had occurred in 
high school.  

In the Veteran's April 2006 NOD, he said that it was not true 
that he had injured his left shoulder before service.  The 
Veteran further said that he had injured his left leg, not his 
left shoulder, pre-service and had injured his left shoulder in a 
swimming pool in Korea while in service.  He also stated that 
since that injury in 1978, he has had a continuous problem with 
his shoulder.  The Veteran made similar allegations in his June 
2006 Form 9.

In light of these conflicting statements and evidence as to when 
the left shoulder injury originally occurred, the Board concludes 
that there is not clear and unmistakable evidence that a left 
shoulder disability existed pre-service.  A Veteran is presumed 
to have been sound upon entry into the military, except as to 
conditions noted at the time of acceptance, examination, or 
enrollment, or where clear and unmistakable evidence demonstrates 
that the condition existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. §§  1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2009).

Only conditions that are recorded in physical examination reports 
are to be considered as "noted."  The Veteran's reported history 
of the pre-existence of a disease or injury does not constitute 
notation of such disease or injury, but is considered with all 
other evidence in determining if the disease or injury pre-
existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The Board notes that the Veteran's entrance examination in July 
1976 reflects that the Veteran's shoulders were normal, and there 
was no mention of a high school football injury to the left 
shoulder.  Hence, the Veteran is presumed to have been sound upon 
induction with regard to the left shoulder.  The Board finds that 
the February 1979 record indicating a left shoulder injury 
incurred while playing high school football, by itself, is not 
enough to meet the clear and unmistakable standard needed to 
overcome the presumption of soundness.  

The Board also notes that the February 2006 VA examiner provided 
an opinion based on the assumption that the Veteran had a 
preexisting (pre-service) injury.  However, as explained above, 
in the absence of clear and convincing evidence, the Veteran is 
presumed sound upon his entrance into service.  Therefore, this 
medical opinion is not adequate to resolve the claim on appeal.  
Under these circumstances, the Board finds that further VA 
examination and medical opinion - based on full consideration of 
the Veteran's documented medical history and assertions, and 
supported by fully stated rationale - is needed to resolve the 
matter of service connection for a left shoulder disability.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009), 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Hence, the RO should arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report for any scheduled examination, without good cause, may 
well result in denial of the claim (as the original claim for 
service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should also obtain and associate with the claims file all 
outstanding VA treatment records.  The claims file includes VA 
outpatient treatment records from the Loma Linda Healthcare 
System dated from May to November 2004.  The claims file also 
reflects that the Veteran underwent arthroscopic surgery in 
August 2004, but the operation report has not been associated 
with the file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain any records of 
treatment for the left shoulder from the Loma Linda Healthcare 
System since November 2004, and preceding May 2004, to also 
include the August 2004 operation report, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on appeal.  
The RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim.  The RO's 
readjudication of the claim should include consideration of all 
evidence added to the record since the RO's last adjudication of 
the claim.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Loma Linda 
Healthcare System all records of evaluation 
and/or treatment for the Veteran's left 
shoulder disability from before May 2004 and 
after November 2004, to also include the 
August 2004 operation report.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for a left 
shoulder disability.  The RO should explain 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or the 
time period for the Veteran's response has 
expired, the RO should arrange for the 
Veteran to undergo VA orthopedic examination, 
by an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of the examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report) and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
current disability/ies involving the 
Veteran's left shoulder.  Then, with respect 
to each such diagnosed disability, the 
physician should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater probability) 
that such disability is the result of injury 
incurred in or aggravated by the Veteran's 
military service, to include the injury 
sustained when the Veteran dislocated his 
left shoulder in August 1979.  

In rendering the requested opinion, the 
examiner should specifically address whether 
there is clear and unmistakable evidence that 
any current disability (a) pre-existed 
service; and, if so (b) was aggravated (i.e., 
permanently worsened) beyond the natural 
progression during or as a result of service; 
and, if not (c) is otherwise medically 
related to the Veteran's service.

The physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for a left shoulder disability in light of 
all pertinent evidence and legal authority 
(to include the provisions of 38 U.S.C.A. 
§§ 1111 and 1117, and Wagner, cited to 
above).  

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

